EXHIBIT ADMINISTRATIVE AND TECHNOLOGY SERVICES AGREEMENT by and between Capitol Bancorp Ltd. and Michigan Commerce Bancorp Limited TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1 1.1 Definitions. 1 ARTICLE 2 TERM OF AGREEMENT 2 2.1 Term. 2 ARTICLE 3 SERVICES 2 3.1 Administrative Services. 2 3.2 Technology Services. 3 3.3 Term of Services. 3 3.4 Termination of Administrative Services. 4 3.5 Excluded Services. 4 ARTICLE 4 ADDITIONAL AGREEMENTS 4 4.1 Relationships Between Capitol and MCBL; Non-Exclusivity. 4 ARTICLE 5 CHARGES AND SET-OFF 4 5.1 Charges for Services. 4 5.2 Set-off. 4 5.3 Settlement. 5 ARTICLE 6 TERMINATION 5 6.1 Termination; Effect of Expiration or Termination; Survival. 5 ARTICLE 7 PERSONNEL, FACILITIES AND ACCESS 5 7.1 Personnel. 5 7.2 Facilities. 5 7.3 Changes. 5 7.4 Capitol Access. 5 i 7.5 MCBL Access. 5 ARTICLE 8 RELATIONSHIP BETWEEN THE PARTIES 6 ARTICLE 9 SUBCONTRACTORS 6 9.1 Subcontractors. 6 9.2 Assignment. 6 ARTICLE 10 INTELLECTUAL PROPERTY 6 10.1 Allocation of Rights by Ancillary Agreements. 7 10.2 Existing Ownership Rights Unaffected. 7 10.3 Third Party Software. 7 10.4 Termination of Licenses. 7 ARTICLE 11 NO OBLIGATION 7 ARTICLE 12 CONFIDENTIALITY 7 12.1 Confidentiality. 7 12.2 Confidential Information. 7 12.3 Permitted Purpose. 8 12.4 Disclosure. 8 12.5 Custody. 8 12.6 Expiration of Confidentiality Provisions. 8 ARTICLE 13 LIMITATION OF LIABILITY AND INDEMNIFICATION 8 13.1 Indemnification. 8 13.2 Limitation of Liability. 10 13.3 Provisions Applicable with respect to Indemnification Obligations. 10 13.4 Survival. 10 ARTICLE 14 DISPUTE RESOLUTION 10 ARTICLE 15 ASSIGNMENT 10 ii 15.1 Prohibition of Assignment. 10 15.2 Assignment to Capitol Group. 10 ARTICLE 16 MISCELLANEOUS 11 16.1 Notices. 11 16.2 Governing Law; Consent to Jurisdiction. 11 16.3 Judgment Currency. 11 16.4 Entire Agreement. 11 16.5 Conflicts. 11 16.6 Force Majeure. 11 16.7 Amendment and Waiver. 12 16.8 Further Assurances. 12 16.9 Severability. 12 16.10 Counterparts. 12 SCHEDULES SCHEDULE 3.1 – Administrative Services SCHEDULE 3.2 – Technology Services SCHEDULE 3.3 – Excluded Activities SCHEDULE 5.1 – Fee Schedule EXHIBITS EXHIBIT 1 – Subleases iii ADMINISTRATIVE AND TECHNOLOGY SERVICES AGREEMENT THIS
